Citation Nr: 1639601	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his son, daughter and friend



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1975 to July 1978 and from July 1980 to July 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeal (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was remanded by the Board in May 2012 and November 2015 for further development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is not manifested by bed rest prescribed by a physician and treatment by a physician, and/or unfavorable ankylosis of the entire thoracolumbar spine.  





CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  With regard to the VA examinations, the Board notes that the provisions of 38 C.F.R. § 4.59  dictate that the joints at issue "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing..."  While the VA examinations did not test for pain in both active and passive motion as well as in weight bearing and non weight bearing, the VA examinations have collectively documented that the Veteran does not have ankylosis of the spine.  As shown below, the Veteran's ranges of motion demonstrate that there is no ankylosis of the spine and that reexamination to test for passive and active motion and/or weight bearing will not change the outcome of the case.  Accordingly, the Board finds that the examinations are adequate to address the claim and that no further development is needed. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In March 2009, the Veteran submitted a claim for an increased rating for his service connected lumbar spine disability.  He appeals the denial of a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  His lumbar spine disability is evaluated under Diagnostic Code 5243 evaluating intervertebral disc syndrome.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to DC 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
      
After review of the record, the Board finds that a rating higher than 40 percent for the Veteran's lumbar spine disability is not warranted based on incapacitating episodes.  In this regard, while it was noted in January 2008 by Dr. S that the Veteran had incapacitating thoracolumbar back pain and severe restrictions of motion, there is no showing of bed rest that is prescribed by a physician and treated by a physician including Dr. S. Rather, during the May 2009 VA examination, it was noted that the Veteran did not have any incapacitating episodes during the past 12 months.  The December 2010 VA examination showed that there were no incapacitating episodes of spine disease, and the July 2012 and February 2014 VA examiners found that the Veteran had intervertebral disc syndrome but that he did not have any incapacitating episodes during the past 12 months.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has also considered whether a higher rating for the Veteran's lumbar spine disability is warranted under the general rating formula for diseases and injuries of the spine.  The overall record, however, is against a showing of unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, examination by private examiner Dr. P in January 2008 revealed forward flexion was to 25 degrees, extension to 20 degrees, rotation to 15 degrees and lateral bend was to 10 degrees.  Range of motion findings conducted by Dr. S in February 2008 disclosed lumbar spine flexion, after repetitive testing, ranged from 13 to 67 degrees.  During the May 2009 VA examination, the Veteran had flexion of the lumbar spine to 70 degrees with pain.  Examination revealed there was pain, fatigue, lack of endurance and/or weakness but no incoordination.  There was no additional limitation in range of motion following repetitive testing.  While there was painful range of motion, ankylosis of the thoracolumbar spine was not shown on examination.  During the September 2009 examination, flexion limited to 30 to 40 degrees was shown.  

The December 2010 VA examination disclosed active range of motion of the lumbar spine was to 90 degrees.  While there was objective evidence of painful motion following repetitive motion, there was no additional limitation in range of motion following repetitive use.  The July 2012 VA examination revealed lumbar forward flexion to 90 degrees or greater.  There was objective evidence of pain with active motion but no additional limitation in forward flexion following repetitive use testing.  There was also no showing of unfavorable ankylosis of the entire thoracolumbar spine.  The February 2014 VA examination disclosed forward flexion of the lumbar spine to 70 degrees with pain and to 65 degrees following repetitive use testing.  During the January 2016 VA examination, forward flexion of the lumbar spine was to 35 degrees.  There was no additional loss of range of motion with repetitive testing.  Ankylosis of the spine was not shown on examination. 

A review of the record shows that a rating higher than 40 percent is not warranted as the evidence is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a higher rating is not warranted on this basis.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent are not met.  

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, has found no section that provides a basis upon which to assign a higher disability rating for his lumbar spine disability.  

With regard to neurologic abnormalities, the Board notes that the Veteran is separately rated for peripheral neuropathy of the left and right lower extremities.  No other neurologic manifestations originating from the lumbar spine have been identified.  While the Veteran reports erectile dysfunction and bladder problems, the July 2012 VA examination disclosed that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems).  The July 2012 VA examiner opined that the Veteran's erectile dysfunction is most likely multifactonal given his history of smoking, hyperlipidemia, hypertension, obesity, alcohol use history and age.  His erectile dysfunction was found to be less likely than not due solely to the thoracolumbar disability.  The VA examiner further opined that the Veteran's urinary incontinence and post-voiding dribbling were likely due to genitourinary and not to his back condition.  The February 2014 and January 2016 VA examinations also disclosed that there were no other neurologic abnormalities or findings related to the thoracolumbar spine disability such as bladder or bowel problems and/or pathologic reflexes.   

The Board also finds that a separate rating for lumbar spine scarring is not warranted as the VA examinations have collectively disclosed that the Veteran does not have any scars related to his lumbar spine.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain and other functional impairments, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 


REMAND

The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

In January 2008, private examiner Dr. P noted that the Veteran was permanently and significantly disabled because of his back.  He opined in July 2009 that the Veteran remained permanently and significantly disabled and was unable to perform any gainful employment.  The Board also notes that the February 2014 and January 2016 VA examiners found that the Veteran's lumbar spine disability impacted his ability to work.  

In light of the Veteran's lay statements of record, the opinions of Dr. P, and the VA examinations, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  A complete rationale for all opinions should be provided.

2.	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must adjudicate the issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


